  CaseCase
       1:19-sw-05058-KLM
           1:19-sw-05058-KLM
                         *SEALED*
                             Document
                                  Document
                                      3 Filed
                                            2 04/29/19
                                               Filed 01/18/19
                                                         USDC USDC
                                                              Colorado
                                                                    Colorado
                                                                        Page 1Page
                                                                               of 4 1 of
                                         4

                               UNITED STATES DISTRICT COURT
                                                           for the
                                                    District of Colorado
             In the Matter of the Search of
                                                               )
 Information provided by T-Mobile to the person                )    Case No.      19-sw-5058-KLM
 known as Matthew Marre, representing himself as a             )
 law enforcement officer calling from phone numbers            )
 970-408-0773 and/or 720-354-0721, regarding cell
                                                               )
 phone numbers (1) 720-410-0610, (2) 720-676-5727,
 (3) 720-281-6703, (4) 303-842-8350, (5) 720-220-
                                                               )
 1375, (6) 720-421-8174, (7) 719-896-9907, (8) 719-
 339-1205, (9) 312-792-6465, (10) 970-347-0670.
 more fully described in Attachment A, attached
 hereto,
                                        SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the State and District of Colorado and elsewhere,

SEE "ATTACHMENT A" attached hereto and incorporated by reference

        The person or property to be searched, described above, is believed to conceal

SEE "ATTACHMENT B" attached hereto and incorporated by reference

        I find that the affidavit(s), or any recorded testimony, establishes probable cause to search and seize the person or
property.
                                                                                 February 1, 2019
        YOU ARE COMMANDED to execute this warrant on or before
                                                                                               (not to exceed 14 days)
   xx in the daytime 6:00 a.m. to 10 p.m.                at any time in the day or night as I find reasonable cause has been
                                                         established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

           Kristen L. Mix                            .
                  (name)
       I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 and 3103(a) (except for
delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will
be searched or seized (check the appropriate box)      for          days (not to exceed 30).
                                                       until, the facts justifying, the later specific date of           .


Date and time issued: 3:38 pm, Jan
                        February     18, 2019
                                 31, 2012
                                                                                      Judge’s signature
                                                                        Kristen L. Mix
City and state:      Denver, Colorado                                   United States Magistrate Judge
                                                                                      Printed name and title
CaseCase
     1:19-sw-05058-KLM
         1:19-sw-05058-KLM
                       *SEALED*
                           Document
                                Document
                                    3 Filed
                                          2 04/29/19
                                             Filed 01/18/19
                                                       USDC USDC
                                                            Colorado
                                                                  Colorado
                                                                      Page 2Page
                                                                             of 4 2 of
                                       4
                      )



                                                        Return
Case No.:                     Date and time warrant executed:        Copy of warrant and inventory left with:
19sw05058-KLM                01/21/2019 0800                         T-Mobile legal compliance
Inventory made in the presence of :
FBI TFO Christopher Pyler
Inventory of the property taken and name of any person(s) seized:

1. Records received.                                                                  FILED
                                                                           UNITED STATES DISTRICT COURT
                                                                                DENVER, COLORADO
                                                                                      4/25/2019
                                                                             JEFFREY P. COLWELL, CLERK




                                                     Certification

           I declare under penalty of perjury that this inventory is correct and was returned along with the original
 warrant to the designated judge.



Date: 04/25/2019                                                       s/ Michael Thrapp
                                                                          Executing officer’s signature


                                                           Michael A Thrapp/ FBI Task Force Officer
                                                                            Printed name and title
CaseCase
     1:19-sw-05058-KLM
         1:19-sw-05058-KLM
                       *SEALED*
                           Document
                                Document
                                    3 Filed
                                          2 04/29/19
                                             Filed 01/18/19
                                                       USDC USDC
                                                            Colorado
                                                                  Colorado
                                                                      Page 3Page
                                                                             of 4 3 of
                                       4




                                          ATTACHMENT A

                       DESCRIPTION OF LOCATION TO BE SEARCHED


    This warrant applies to information provided by T-Mobile to the person known as Matthew
    Marre, representing himself as a law enforcement officer calling from phone numbers 970-408-
    0773 and/or 720-354-0721, regarding cell phone numbers 720-410-0610, 720-676-5727, 720-281-
    6703, 303-842-8350, 720-220-1375, 720-421-8174, 719-896-9907, 719-339-1205, 312-792-6465, 970-
    347-0670, that is stored at premises owned, maintained, controlled, or operated by T-Mobile 4
    Sylvan Way Parsippany, NJ 07054.
CaseCase
     1:19-sw-05058-KLM
         1:19-sw-05058-KLM
                       *SEALED*
                           Document
                                Document
                                    3 Filed
                                          2 04/29/19
                                             Filed 01/18/19
                                                       USDC USDC
                                                            Colorado
                                                                  Colorado
                                                                      Page 4Page
                                                                             of 4 4 of
                                       4




                                         ATTACHMENT B


                 DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED


    All evidence and instrumentalities of violations of 18 U.S.C. § 2701, including the following:
    1. Any information provided by T-Mobile to the person known as Matthew Marre, representing
        himself as a law enforcement officer calling from phone numbers 970-408-0773 and/or 720-
        354-0721, regarding cell phone numbers (1) 720-410-0610; (2) 720-676-5727 ; (3) 720-281-
        6703; (4) 720-220-1375; (5) 720-421-8174, (6) 719-896-9907; (7) 719-339-1205; (8) 303-
        842-8350, (9) 312-792-6465, and (10) 970-347-0670

       Information requested includes the following;
       A. Subscriber information for cell phone numbers (1) 720-410-0610; (2) 720-676-5727; (3)
           720-281-6703; (4) 720-220-1375; (5) 720-421-8174, (6) 719-896-9907; (7) 719-339-
           1205; (8) 303-842-8350, (9) 312-792-6465, and (10) 970-347-0670.
       B. All location services (GPS) provided to Matthew Marre on cell phone numbers (1) 720-

           410-0610; (2) 720-676-5727 ; (3) 720-281-6703; (4) 720-220-1375; (5) 720-421-8174,

           (6) 719-896-9907; (7) 719-339-1205; (8) 303-842-8350, (9) 312-792-6465, and (10)

           970-347-0670
